OPINION ON MOTION FOR REHEARING
Appellant’s motion for rehearing and the brief in support thereof emphasize the contention that the employees of Alcoa were borrowed servants of Bright as a matter of law, and that Commercial would therefore be liable under the indemnity provisions of the contract between Alcoa and Commercial. Appellant particularly argues that the provisions of that contract expressly and conclusively make the Alcoa employees borrowed servants of Bright.
The specific contractual provisions relied on by appellant are as follows:
“1. Article 1: Statement of Work.
The Contractor shall complete, and shall furnish all supervision, labor, materials, tools, equipment, unloading, hauling, taxes, insurance and all other things necessary (unless otherwise herein provided) for the completion of the mechan-incal, piping and instrumentation for miscellaneous facilities at the Owner’s Point Comfort, Texas Works, as herein specified.
GENERAL CONDITIONS
“Article 9. Materials Furnished By Owner.
No materials, supplies, equipment, labor, services or any other things required for the performance of the work hereunder are to be furnished by the Owner, unless this contract otherwise expressly provides. In case this contract expressly provides that any materials, supplies, equipment, labor, services or any other things will be furnished by the Owner, the Owner will use reasonable efforts to furnish the same when required by the Contractor, but the Owner will not be liable for any delay in furnishing the same.
“Article 11. Other Work.
A. It is understood that work not covered by this contract may be performed by the Owner or others in the same area that must be occupied by the Contractor. In such event the Contractor shall fully cooperate with the Owner and such others in scheduling his work so that a minimum of interference will occur. It is also understood that the Owner may occupy the premises during performance of work by the Contractor hereunder and that such occupancy shall not constitute acceptance of the work by the Owner.
“Article 12. Subcontracts.
The Contractor shall procure the Owner’s written permission before subletting or subcontracting any portion of the work. No subcontract shall relieve the Contractor from his obligations to the Owner hereunder or shall purport to bind the Owner, but each subcontract shall contain a provision permitting assignment to the Owner.
“Article 24. Independent Contractor.
The Contractor hereunder shall be an independent contractor, and the Owner will have no right to exercise supervision as to the manner or method of doing the work.”
Appellant also places emphasis upon certain language and holdings in Producers Chemical Company v. McKay, 366 S.W.2d 220 (Tex.Sup.Ct.1963) included within the following quotation:
“ * * * As the Supreme Court of the United States put it in The Standard Oil Co. v. Anderson, 212 U.S. 215, 221-222, 29 S.Ct. 252, 254, 53 L.Ed. 480:
‘To determine whether a given case falls within the one class or the other we *859must inquire whose is the work being performed, — a question which is usually answered by ascertaining who has the power to control and direct the servants in the performance of their work. Here we must carefully distinguish between authoritative direction and control, and mere suggestion as to details or the necessary cooperation, where the work furnished is part of a larger undertaking.’
When a contract, written or oral, between two employers expressly provides that one or the other shall have right of control, solution of the question is relatively simple. As examples, see Magnolia Petroleum Co. v. Francis, Tex.Civ.App., 169 S.W.2d 286, writ refused; Steele v. Wells, Tex.Civ.App., 134 S.W.2d 377, writ refused. It is when the contract between the employers is only implied or contains no provision for right of control that the problem becomes difficult. In such cases right of control is necessarily determined as an inference from such facts and circumstances as the nature of the general project, the nature of the work to be performed by the machinery and employees furnished, length of the special employment, the type of machinery furnished, acts representing an exercise of actual control, the right to substitute another operator of the machine, etc. Sometimes, as in Hilgenberg v. Elam, 145 Tex. 437, 198 S.W.2d 94, the only reasonable inference to be drawn from the facts and circumstances in evidence is that right of control of the manner in which the employee performs his duties is surrendered to the special employer. Again, as in Insuror’s Indemnity & Insurance Co. v. Pridgen, 148 Tex. 219, 223 S.W.2d 217, the only reasonable inference to be drawn is that the general employer has retained right of control.
In the instant case we have no evidence of a contract expressly ceding right of control of McDonald in operating the compressor to Canadian River. Proper operation of the compressor required an operator with some degree of technical knowledge. The length of the special employment was relatively brief. McDonald was accountable only to Producers in determining whether the compressor was ready for use, when and where it needed oiling, and in continuing to operate the compressor after discovering that it was pumping oil. Canadian River neither exercised control over McDonald in these details of his work, nor is there any evidence whatsoever that it had a right to do so. There is no evidence that Canadian River could have replaced McDonald with another operator of its own choosing. Mere directions given to McDonald as to where to hook up, when to start and when to shut down the compressor in coordinating the work of all men and machinery on the project toward the ultimate object of unloading the hole does not raise the issue that right of control of McDonald in the maner of performing his work had been transferred from Producers to Canadian River. The Standard Oil Co. v. Anderson, supra. We hold that the trial court did not err in refusing to submit the issue to the jury.”
Appellant argues that in this case, under the above-quoted provisions of the contract and the holdings in McKay as well as those in Magnolia Petroleum Co. v. Francis, 169 S.W.2d 286 (Tex.Civ.App., Beaumont, 1943, wr. ref.), “the contract between Alcoa and Commercial is an express statement by the parties that any work done by Alcoa employees to enable Commercial to fulfill its contract would make the Alcoa employees borrowed servants of Commercial, and in this instance Bright undeniably stands in the position of Commercial.” We disagree. The contractual provisions relied on by appellant do not have the effect contended for by it. As we held in our original opinion, there was a fact issue as to whether the Alcoa employees were borrowed servants of Bright on the occasion in question. By its answer to special issue No. 17, the jury determined that the Alcoa employees *860were not such borrowed servants, and that finding is supported by the evidence.
Other grounds of appellant’s motion for rehearing are also without merit. We adhere to our original disposition of the case affirming the judgment of the trial court.
Appellant’s motion for rehearing is overruled.